                 Case 1:19-cv-11390 Document 1 Filed 12/12/19 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


GREGORY LEVISON
45 Ocean Ave, Unit 5E                                    CIVIL ACTION COMPLAINT
Monmouth Beach, NJ 07750
                                                         No.
           Plaintiff,
                                                         JURY TRIAL DEMANDED
                   v.

CVS HEALTH
One CVS Drive, MC 1113
Woonsocket, RI 02865

           Defendant.


                                    CIVIL ACTION COMPLAINT

           Gregory Levison (“Plaintiff”), by and through undersigned counsel, hereby avers as

follows against CVS Health (“Defendant” or “CVS”):

                                           INTRODUCTION

           1.      This action arises out of Defendant’s violations of the New York Whistleblower

Law, New York Labor Law § 740. Defendant fired Plaintiff in retaliation for complaining of

health and safety violations, and violations of pharmacy regulations, in violation of the New

York Whistleblower Law, New York Labor Law § 740 (“NYLL”).


                                    JURISDICTION AND VENUE

           2.      The foregoing paragraphs are incorporated herein as if set forth in their entirety.

           3.      This Court may properly maintain personal jurisdiction over Defendant because

Defendant’s contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial

justice.


                                                     1
                 Case 1:19-cv-11390 Document 1 Filed 12/12/19 Page 2 of 6



            4.    This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1332

because Plaintiff is a citizen of a state other than the state which Defendant is a citizen of, and

the amount in controversy exceeds $75,000.


                                                PARTIES

       5.         Plaintiff is an adult individual with an address as set forth in the caption.

       6.         Defendant is a consumer retail corporation that is headquartered in Rhode Island

at the address set forth in the caption and does extensive business and employs employees in the

State of New York.

       7.         At all times relevant herein, Defendant acted by and through its agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with Defendant.

                                     FACTUAL BACKGROUND

       8.         The foregoing paragraphs are incorporated herein as if set forth in full.

       9.         Defendant hired Plaintiff as a pharmacist in or around February 2008.

       10.        In or around September 2015, Plaintiff transferred to Defendant’s Store #3096 in

Bronx, New York.

       11.        Thereafter, Plaintiff began reporting to Defendant’s Pharmacy Manager Kathleen

Nicoletti (“Manager Nicoletti”).

       12.        From 2016 to 2018, Plaintiff reported numerous violations of Defendant’s

policies and New York state health, safety, and pharmacy regulations.

       13.        By way of example only:

                  a. In 2016, Plaintiff reported to Defendant that he discovered evidence of

                     potential diversion of controlled substances by staff members;

                  b. In or around November 2017, Plaintiff reported to Defendant that staff

                     members were administering flu vaccinations to customers outside of private
                     designated areas, violating patient privacy;

                                                     2
             Case 1:19-cv-11390 Document 1 Filed 12/12/19 Page 3 of 6




               c. In or around November 2017, Plaintiff reported to Defendant that Pharmacy

                   staff members were unsafely administering vaccinations to customers without

                   requiring them to sit, risking injury to customers who may faint;

               d. In or around January 2018, Plaintiff complained that Defendant had removed

                   the compliant vaccination station Plaintiff had set up;

               e. In or around January 2018, Plaintiff complained to Defendant that

                   Defendant’s Store Manager left deliveries of controlled substances unattended

                   in the parking lot of Defendant’s store;

               f. In or around October 2018, Plaintiff complained to Defendant that the Store

                   Manager improperly went within the controlled pharmacy area without

                   authorization or supervision, and refused to leave when confronted by

                   Plaintiff, and Plaintiff told the manager his presence was in violation of

                   Defendant’s policies and New York law;

       14.     Despite Plaintiff’s numerous complaints of violations of Defendant’s policies, and

New York state health, safety, and pharmacy regulations, Defendant did not take remedial and/or

disciplinary action.

       15.     Instead, Defendant’s staff and supervisors, whom Mr. Levison had complained

about, began to falsely accuse Mr. Levison of violations and other misconduct in retaliation for

his protected complaints.
       16.     Defendant issued a number of disciplinary notices against Mr. Levison during this

time period, such that as of December 2018, he was on his final written warning.

       17.     The discipline issued to Mr. Levison was in retaliation for his complaints of

unsafe and unlawful actions taken by Defendant’s staff.

       18.     In or around November/December 2018, Defendant told Plaintiff that a staff

member had accused Plaintiff of making threats in the workplace.

       19.     On or around December 11, 2018, Plaintiff explained to Defendant’s investigator

that he had never made any threats of any kind, and certainly not threats of the nature allegedly
                                                 3
               Case 1:19-cv-11390 Document 1 Filed 12/12/19 Page 4 of 6




disclosed by the staff member to Defendant. Plaintiff also explained that he had recently been

forced to complain about the store manager and staff members. Plaintiff stated that he had made

complaints that these individuals were violating New York law with respect to access to

controlled substances. Additionally, Plaintiff stated that the complaining staff member had

significant and severe attendance problems, which undermined her credibility.

         20.    Defendant disregarded Plaintiff’s explanation, and instead terminated Plaintiff on

December 17, 2018.

         21.    Defendant’s reason for terminating Plaintiff was pretextual. The true reason for

Plaintiff’s termination was retaliation for his protected complaints regarding unlawful and

dangerous actions taken by his co-workers in the pharmacy, including but not limited to their

access to controlled substances.

         22.    Moreover, to the extent that Defendant terminated Plaintiff as the final step in a

progressive discipline where the previous steps of progressive discipline had been imposed in

retaliation for his protected complaints regarding unlawful and dangerous behavior by

Defendant’s staff, Plaintiff’s protected complaints were the cause of his termination.

         23.    As a result of the foregoing, Plaintiff has suffered damages.

                                            COUNT I
                          Violations of the New York Labor Law § 740
                               Retaliation/ Wrongful Termination

         24.    The foregoing paragraphs are incorporated herein as if set forth in full.
         25.    Plaintiff engaged in protected activity when he reported the violations described

above.

         26.    The violations Plaintiff complained of constituted a substantial and specific

danger to public health and safety, due to the risk of the diversion of controlled substances and

the risks attendant to inappropriate administration of vaccinations as well as patient privacy

concerns.




                                                  4
              Case 1:19-cv-11390 Document 1 Filed 12/12/19 Page 5 of 6




       27.     Defendant’s stated reasons for terminating Plaintiff were a pretext for retaliation

for Plaintiff’s engaging in the protected activity.

       28.     Defendant’s actions of terminating Plaintiff because Plaintiff had engaged in the

protected activities described above constitute violations of the NYLL.

       29.     As a direct consequence of Defendant’s unlawful actions as described above,

Plaintiff has and continues to suffer emotional distress, pain and suffering, humiliation, and lost

income.


       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:


       A.      Defendant is to be prohibited from continuing to maintain its illegal policy,

practice, or custom of retaliating against employees or prospective employees when they have

made a complaint protected by the New York Whistleblower Law;

       B.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendant’s illegal actions, including but not limited to past lost earnings, future lost earnings,

salary, pay increases, pain and suffering damages, bonuses, medical and other benefits, training,

promotions, pension, and seniority;

       C.      Plaintiff is to be awarded damages for emotional distress and/or pain and

suffering and is to be accorded any and all other equitable and legal relief as the Court deems

just, proper, and appropriate;

       D.      Plaintiff is to be awarded the costs and expenses of this action and a reasonable

attorney’s fees as provided by applicable law; and

       E.      Plaintiff is permitted to have a trial by jury.




                                                  5
Case 1:19-cv-11390 Document 1 Filed 12/12/19 Page 6 of 6



                               Respectfully submitted,

                               MEREDITH MALATINO

                               /s
                               Carly Skarbnik Meredith
                               411 Hackensack Avenue, Suite 407
                               Hackensack, NJ 07601
                               (201) 518-1914
                               cmeredith@meredithmalatinolaw.com


                               SWARTZ SWIDLER, LLC

                               /s
                               Joshua S. Boyette, Esq.
                               (motion for admission pro hac
                               vice to be filed)
                               1101 Kings Hwy N Ste 402
                               Cherry Hill, NJ 08034
                               (856) 685-7420 Phone
                               (856) 685-7417 Fax
                               jboyette@swartz-legal.com




                           6
